    Case: 1:18-cr-00453 Document #: 235 Filed: 08/02/21 Page 1 of 3 PageID #:887




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                No. 18 CR 453-2
                v.
                                                Judge Robert M. Dow, Jr.
 ANTWAN FRANKLIN



                              JOINT STATUS REPORT

       The United States of America, by JOHN R. LAUSCH, Jr., United States

Attorney for the Northern District of Illinois, and defendant, ANTWAN FRANKLIN,

by his attorney, Michael Schmiege, respectfully submit the following joint status

report, as directed by this Court:

       1.       On March 3, 2021, Michael Schmiege filed his appearance to represent

defendant after the court granted appointed counsel’s motion to withdraw. R 209 and

211.

       2.       Defense counsel is still in the process of reviewing discovery. Counsel

needs an additional 60 days to review the discovery and applicable guidelines with

his client and determine how the defendant wishes to proceed. Counsel anticipates

that, in 60 days, the defense will be able to set the case for a change of plea hearing

or for trial.

       3.       The government has no objection to the continuance.

       4.       The parties request the exclusion of time under the Speedy Trial Act

because the ends of justice served by the continuance, namely providing newly
   Case: 1:18-cr-00453 Document #: 235 Filed: 08/02/21 Page 2 of 3 PageID #:888




appointed defense counsel an opportunity to review discovery, outweigh the best

interest of the public and the defendant in a speedy trial, pursuant to Title 18, United

States Code, Section 3161(h)(7)(A).


                                        Respectfully submitted,

                                        JOHN R. LAUSCH, JR.
                                        United States Attorney

                                 By:    /s/ Ronald DeWald
                                        RONALD DEWALD
                                        Assistant U.S. Attorney
                                        219 South Dearborn St., Rm. 500
                                        Chicago, Illinois 60604
                                        (312) 886-4187
Dated: August 2, 2021
   Case: 1:18-cr-00453 Document #: 235 Filed: 08/02/21 Page 3 of 3 PageID #:889




                          CERTIFICATE OF SERVICE

The undersigned Assistant United States Attorney hereby certifies that in accordance
with Fed. R. Crim. P. 49, Fed. R. Crim. P. 5, LR 5.5, and the General Order on
Electronic Case Filing (ECF), the following document:

                            JOINT STATUS REPORT

was served pursuant to the district court=s ECF system as to ECF filers, if any, on
Monday, August 2, 2021.


                                       /s/ Ronald L. DeWald, Jr.
                                       Ronald L. DeWald, Jr.
                                       Assistant U.S. Attorney
                                       219 S. Dearborn Street
                                       Chicago, IL 60604
                                       312/353-5300
